Deen, Presiding Judge.
The appellant, Ulysses Holloway, was convicted of obstruction of a correctional officer. When Holloway became aggressive as he was being escorted by correctional officers to the prison hospital ward, the officers decided to return him to his cell. After one correctional officer removed the handcuffs on Holloway so that a strip search could be conducted, Holloway swung at and missed another officer, but struck a third officer. Several officers then physically subdued Holloway. At trial Holloway testified that he struck the correctional officer only be*526cause the latter had struck him first.
Decided January 24, 1990
Rehearing denied February 14, 1990.
Joel E. Williams, Jr., for appellant.
Dupont K. Cheney, District Attorney, J. Stephen Archer, Assistant District Attorney, for appellee.
Holloway’s sole contention on appeal is that the evidence is insufficient to support the conviction. However, when viewed in the light most favorable to the verdict, the evidence certainly authorized a rational trier of fact to find Holloway guilty beyond a reasonable doubt as charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Pope and Beasley, JJ., concur.